Citation Nr: 0003321	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-02 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by fatigue, gastrointestinal problems, cold and 
numbness of the legs below the knees, poor memory, and hair 
loss with itching and scaling of the scalp as a result of 
exposure to ionizing radiation.



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This appeal arose from a May 1996 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

The veteran has not been shown by credible medical evidence 
to suffer from the residuals of exposure to ionizing 
radiation, to include an undiagnosed illness manifested by 
fatigue, gastrointestinal problems, cold and numbness of the 
legs below the knees, poor memory, and hair loss with itching 
and scaling of the scalp which can be related to his period 
of service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for the residuals of exposure to 
ionizing radiation, to include an undiagnosed illness 
manifested by fatigue, gastrointestinal problems, cold and 
numbness of the legs below the knees, poor memory, and hair 
loss with itching and scaling of the scalp.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.309(d), 3.311 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

According to 38 C.F.R. § 3.309(d) (1999), certain diseases 
can be service-connected in a radiation exposed veteran if 
they become manifest to a compensable degree at any time 
after discharge.  These include leukemia, thyroid cancer, 
breast cancer, cancer of the pharynx, esophagus cancer, 
stomach cancer, small intestine cancer, pancreatic cancer, 
multiple myeloma, lymphomas (except Hodgkin's disease), bile 
duct cancer, gall bladder cancer, urinary tract cancer (this 
term means the kidneys, renal pelves, ureters, urinary 
bladder and urethra), cancer of the salivary glands, and 
primary liver cancer.  A radiation exposed veteran is one 
who, while serving on active duty, participated in a 
radiation risk activity.  These activities include on-site 
participation involving atmospheric detonation of a nuclear 
device, occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946, and internment as a POW of the 
Japanese who was subject to the same degree of exposure as a 
member of the United States occupation forces in Hiroshima or 
Nagasaki.

According to 38 C.F.R. § 3.311 (1999), in all claims in which 
it is established that a radiogenic disease became manifest 
after service, but not to a compensable degree, and it is 
contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses.  Where there is a 
range of doses to which the veteran may have been exposed, 
exposure at the highest level will be presumed.  Dose 
information will be requested in claims based on exposure to 
atmospheric nuclear weapons testing, exposure due to 
participation as a member of the American occupation forces 
of Hiroshima or Nagasaki, and in all other claims of exposure 
to ionizing radiation.  Radiogenic diseases consist of the 
following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, 
nonmalignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.

A review of the veteran's service medical records indicated 
no complaints of or treatment for an undiagnosed illness 
manifested by fatigue, gastrointestinal problems, cold and 
numbness of the legs below the knees, poor memory, or hair 
loss with itching and scaling of the scalp.

The objective records indicated that the veteran was treated 
for tuberculosis from 1948 to approximately 1950.  He began 
to make complaints about fatigue and dyspnea in the 1980's.  
In December 1984, the RO requested information from the 
Department of the Navy concerning the veteran's alleged 
exposure to radiation while serving aboard the minesweeper 
USS Quick.  In June 1984, the Department of the Navy 
responded that the veteran had served aboard the USS Petrof 
Bay from August 7, 1944 to November 23, 1945, which had 
operated in California, Eniwetok the Marianas Islands and 
Pearl Harbor.  This vessel had made no port calls in Japan.  
He also served aboard the USS Quick from December 9, 1945 to 
April 9, 1946, which had operated in Nagasaki from February 4 
to 6, 1946 and from March 2 to 4, 1946.  A dose estimate for 
any unit that served at Nagasaki for 8 hours on September 14, 
1945 would have received less than 0.001 rem gamma exposure, 
while an internal dose reconstruction was 0.00017 rem.  The 
Department noted that they had done dose reconstructions for 
individuals who had served either at Nagasaki or Hiroshima 
for the full duration of the occupation from September 1945 
to June 1946 (Nagasaki) and September 1945 to March 1946 
(Hiroshima).  The worst case scenario of the highest dose 
from external radiation, inhalation and ingestion was less 
than one rem.  It was probable that most servicemen assigned 
in these areas had no radiation exposure.  It was then opined 
that "[s]ince [the veteran's] unit was at Nagasaki for such 
a brief time, six months after the detonation, his probable 
exposure would be zero."

The records submitted, including a VA examination conducted 
in March 1985, various VA and private outpatient treatment 
records developed during the 1980's, a January 1989 VA 
examination, and private records dated from 1994 and 1995, 
reflected treatment of the veteran for various ailments.  
These included inactive pulmonary tuberculosis, restrictive 
lung impairment, irritable bowel syndrome, indigestion, a 
hiatal hernia, complaints of fatigue, a left inguinal hernia, 
diverticulosis, hypertension and colon and prostrate cancer.

In December 1998, the Chief Public Health and Environmental 
Hazards Officer reviewed the veteran's file in regards to an 
unrelated claim.  It was opined at that time that the veteran 
had been exposed to a dose of ionizing radiation during 
military service of less than 1 rem, thus confirming the June 
1984 opinion of the Department of the Navy of minimal 
exposure.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, a review of the service medical records 
did not reveal the presence of any undiagnosed illness 
manifested by fatigue, gastrointestinal problems, cold and 
numbness of the legs below the knees, poor memory, and hair 
loss with itching and scaling of the scalp.  These records 
contained no mention of any complaints of or treatment for 
these conditions.  These complaints did not manifest until 
many years after his discharge from service.  Therefore, 
there is no direct basis upon which to grant service 
connection.

The veteran has also alleged that he suffers from an 
undiagnosed illness manifested by fatigue, gastrointestinal 
problems, cold and numbness of the legs below the knees, poor 
memory, and hair loss with itching and scaling of the scalp 
due to exposure to radiation while serving in the waters off 
Nagasaki.  However, none of the conditions from which the 
veteran claims to suffer are radiogenic diseases, as listed 
in either 38 C.F.R. § 3.309(d) or 3.311 (1999).  There is 
also no competent medical evidence that any of the claimed 
disorders may be considered radiogenic diseases.  38 C.F.R. 
§ 3.311(b)(4) (1999).  However, it is noted that the veteran 
is not precluded from proving actual direct causation on a 
radiation basis for non-radiogenic conditions.  See Combee v. 
Principi, 4 Vet. App. 78 (1993), re.sub.nom. Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Unfortunately, the veteran 
has presented no competent evidence to establish that his 
claimed undiagnosed illness manifested by fatigue, 
gastrointestinal problems, cold and numbness of the legs 
below the knees, poor memory, and hair loss with itching and 
scaling of the scalp is in any way related to any exposure to 
radiation in service.  In fact, the Department of the Navy 
had noted in June 1984 that it was probable that his exposure 
to radiation was "zero" based upon the very brief stay in 
the Nagasaki area.  Clearly, no competent link between his 
complaints and any brief exposure to radiation has been 
presented.  While the veteran believes that such a 
relationship exists, he is not competent, as a layperson, to 
render an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Under the circumstances, it is found that the veteran has 
failed to present competent medical evidence of a well 
grounded claim for service connection for the residuals of 
exposure to ionizing radiation, to include an undiagnosed 
illness manifested by fatigue, gastrointestinal problems, 
cold and numbness of the legs below the knees, poor memory, 
and hair loss with itching and scaling of the scalp.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for the residuals of exposure to ionizing 
radiation, to include an undiagnosed illness manifested by 
fatigue, gastrointestinal problems, cold and numbness of the 
legs below the knees, poor memory, and hair loss with itching 
and scaling of the scalp is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

